Opinion issued May 30, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00952-CV
____________

WESSIE LOUISE HILL-SCYRUS, Appellant

V.

HOUSING AUTHORITY OF THE CITY OF HOUSTON, IRVINTON VILLAGE,
Appellee



On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 756,785



O P I N I O N
	This is an appeal from a judgment signed on September 28, 2001.  Pro se
appellant filed a timely notice of appeal on October 4, 2001.  Appellant is proceeding
as an indigent on appeal.
	On February 12, 2002, we  received a letter from the court reporter stating that
she was told the case has settled and the appeal would not be pursued.  On March 18,
2002, we received a copy of the letter appellee's attorney sent to appellant requesting
her to sign a joint motion to dismiss the appeal.  It appears that the City of Houston
has asked the constable not to serve the outstanding writ of possession.  No motion
to dismiss has been filed.  See Tex. R. App. P. 42.1.
	On April 4, 2002, this Court issued an order stating that unless, within 30 days
of the date of the order, the parties to the appeal demonstrated that there was a live
controversy between them as to the merits of this appeal, the appeal would be
dismissed.  See Hallmark Personnel of Texas, Inc. v. Franks, 562 S.W.2d 933, 935
(Tex. App.-Houston [1st Dist.] 1978, no writ).  No response has been received to this
Court's order of April 4, 2002.
	Accordingly, the appeal is dismissed.  All pending motions are overruled as
moot.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.